Per Curiam : The question arising upon this record is the same as that in the case of People v. Atchison, Topeka and Santa Fe Railway Co. (ante, p. 33.) The report of the revenue committee of the county board showed a balance of $40,049.14 on September 1, 1912, to be used for county purposes for the ensuing year, and the expenditures for the preceding year to have been $104,207.73. The committee presented an itemized statement of the amount of money required to pay the expenses of the county for the ensuing year and recommended the levy of $110,855, the aggregate of the items. The levy was made accordingly, and it is now objected that such levy was excessive to the extent of the balance in the treasury, ($40,049.14,) and was to that extent illegal and void. We held to the contrary in the case cited, and for the reasons given in the opinion in that case this judgment is affirmed. Judgment affirmed.